In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1390V
                                         UNPUBLISHED


    TORRELL M. JOHNSON,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: May 4, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On September 12, 2018, Torrell M. Johnson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.2 (the “Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza vaccine administered on
October 12, 2017. Petition at 1; Stipulation, filed May 4, 2020, at ¶¶ 2-4. Petitioner
further alleges that the vaccination was administered in the United States, that he
experienced the residual effects of his injury for more than six months, and that there
has been no prior award or settlement of a civil action for damages on his behalf as a
result of his condition. Petition at 1,6-8; Stipulation at ¶¶ 3-5. “Respondent denies that
the flu vaccine caused petitioner to sustain a SIRVA Table injury, and further denies that


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
the vaccine caused a shoulder injury or any other injury or his current condition.”
Stipulation at ¶ 6.

       Nevertheless, on May 4, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum payment of $182.02, representing reimbursement of a
           Medicaid lien, in the form of a check payable jointly to Petitioner and

                         State of Hawaii
                         Department of Human Services
                         Med-Quest Division Finance Office – TPL Unit
                         1001 Kamokila Blvd., Suite 317
                         Kapolei, Hawaii 96707
                         Insured: Torrell Johnson (ID: 0000691688)

           Petitioner agrees to endorse this check to the State of Hawaii, Department of
           Human Services; and

        b. A lump sum payment of $130,00.00 in the form of a check payable to
           Petitioner. This amount represents compensation for all items of damages
           that would be available under § 15(a), including pain and suffering and past
           lost earnings. Id.

Stipulation at ¶ 8.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                   )
TORRELL JOHNSON,                                   )
                                                   )
               Petitioner,                         )
                                                   )      No. 18-1390V
V.                                                 )      Chief Special Master Corcoran
                                                   )      ECF
SECRETARY OF HEALTH AND HUMAN                      )
SERVICES,                                          )
                                                   )
               Respondent.                         )
____________)
                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Torrell Johnson, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 et seq. (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received a flu vaccine on October 12, 2017.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered from Shoulder Injury Related to Vaccine

Administration (SIRVA) as a result ofreceiving the flu vaccine, and that he experienced the

residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that the flu vaccine caused petitioner to sustain a SIRVA Table
injury, and further denies that the vaccine caused a shoulder injury or any other injury or his

current condition.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

               a. a lump sum payment of$182.02, representing reimbursement of a Medicaid
               lien, in the form of a check payable jointly to petitioner and

                               State of Hawaii
                               Department of Human Services
                               Med-Quest Division Finance Office - TPL Unit
                               1001 Kamokila Blvd., Suite 317
                               Kapolei, Hawaii 96707
                               Insured: Torrell Johnson (ID: 0000691688)

               Petitioner agrees to endorse this check to the State of Hawaii, Department of
               Human Services; and

               b. A lump sum of$130,000.00 in the form of a check payable to
               petitioner. This amount represents compensation for all damages that
               would be available under 42 U.S.C. §300aa-l 5(a), including pain and
               suffering and past lost earnings.

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.



                                                 2
        l 0. Petitioner and his attorney represent compensation to be provided pursuant to this

Stipulation is not for any items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be expected to

be made under any State compensation programs, insurance policies, Federal or State health

benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et seq.)), or

by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for petitioner's benefit as contemplated by a strict

construction of 42 U.S.C. §§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §§

300aa- l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting



                                                    3
from, or alleged to have resulted from, the flu vaccination administered on October 12, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about September 12,

2018, in the United States Court of Federal Claims as petition No. 18-1390V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States of

America or the Secretary of Health and Human Services that the flu vaccine caused petitioner's

alleged shoulder injury or any other injury or his current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION



                                                  4
Respectfully submitted,

PETITIONER:




AITO EY OF RECORD FOR                       AUTHORIZED REPRESENTATIVE
PETITIONER:                                 0 THE ATTORNEY GENERAL: